Opinion of the Court by
Judge Robertson:
The legatory clause of Hobson Brown’s will giving to his wife his land evidently passed to her a fee which a subsequent provision made defeasible at her death only, on -a contingency that never occurred and was 'moreover void for inexplicable uncertainty. And consequently she died seized of the absolute fee simple title which descended to the appellees as her heirs.
The judgment in their favor was, therefore, right on the face of the will, and, therefore, as there is nothing in the record which we can recognize as a bill of exceptions showing either instructions or other evidence than the will itself, the judgment is affirmed. The Chief' Justice dissenting.